Order entered July 13, 2022




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                     No. 05-22-00052-CV

           HINDUJA GLOBAL SOLUTION, INC., ET AL., Appellants

                                                 V.

                                  ALI GANJAEI, Appellee

                  On Appeal from the 191st Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-19-20539

                                             ORDER

       Before the Court is appellee’s July 11, 2022 unopposed motion for an

extension of time to file his brief.1 We GRANT the motion and extend the time to

July 26, 2022.


                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE



1
 We note that the heading of the motion lists Synergy Global Outsourcing, LLC as appellee. Appellants
appeal from the trial court’s order granting the special appearance of Ali Ganjaei. Accordingly, Mr.
Ganjaei is the appellee in this appeal.